ROBINSON, J.
1. Where the question of the jurisdiction of the court over the person of the defendant is one of fact, not appearing upon the face of the record, objection made thereto by answer of the objecting defendant as his first act in the case is objection at the first opportunity and saves an exception to the jurisdiction.
2. Where the jurisdiction of the couit to acquire jurisdiction over the person of the defendant by service of summons in a foreign county appears only by the allegations of the petition, a general denial filed by such defendant challenges such jurisdiction and under such general denial such defendant may at the same time and throughout the trial question both the jurisdiction and the merits of the cause.
3. In such case it is within the power of, and when requested it is the duty of, the court to charge the jury that, before entering upon a consideration of the merits of the case, it first determines _ the issue of the nonresident defendant, and if it determine such issue in favor of such defendant, it will so indicate in its verdict and as to him will consider the case no further.
(Marshall, CJ., Allen, Kinkade and Jones, JJ., concur.)